Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 19 August 2021.  Claims 1-2, 5-11 have been amended.  Claim 19 has been canceled.  Claims 1-18 and 20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 10-11, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al. (US 2016/0321383 A1) in view of Iwase (US 2012/0242846 A1).

Claim 1. Cheatham discloses a data processing system for generating pages of images to be displayed in a monitoring system 5of
a nuclear steam raising plant instrumentation system, a nuclear reactor (P. 0043) wherein the heat exchangers are steam generators (P. 0054) the data processing system comprising:
one or more field-programmable gate arrays, implementing one or more Field Programmable Gate Arrays (FPGAs), digital signal processors (DSPs) (P. 0040)
receive parameter data representing a condition of one or more operation parameters being monitored for the nuclear steam raising plant instrumentation system, the nuclear reactor (P. 0083) transmits operational parameters of the nuclear reactor to a control system (P. 0084) the reactor control system displays operational parameters, and accepts and executes operator inputs for manual control actions (P. 0108); 
read a set of configuration data for a page to be displayed, 10calculations may be performed using a detailed model representing an actual reactor during operation to make decisions regarding reactor control (P. 0105) a standardized set of data describing the state of a nuclear reactor under input conditions established by an operator is created, maintained and stored, the state of a reactor is stored as an abstract nuclear reactor model (P. 0244) standardized data reflecting the state of the nuclear reactor allows the information to be easily accessed in format understandable to programmers, modelers, and reactor operators in order to allow the raw input data from one particular modeling program to be readily used in another (P. 0245) all inputs are read and the abstract nuclear reactor model (ANRM) is built which is the nuclear reactor data structure in a certain state (P. 0255) the nuclear reactor data structure contains the state of the reactor at any given time (P. ; 
the set of configuration data indicating a page configuration for displaying a group of at least one operation parameter of the one or more operation parameters being monitored in a current page, an output GUI is displayed for multi-dimensional visualization of the current state of the ANRM stored in the database that is used to read the material variables from any block structure in an explorable manner, and can be used to interact in real time with the abstract nuclear reactor model by either modifying/receiving the modeling data or directing the analysis of the modeling data and simulation data, wherein more than one level within the ANRM can be viewed simultaneously in multiple view windows (P. 0264, Fig. 27),
for each operation parameter in the group of at least one operation parameter to which the set of configuration data relates: 15determine the current condition of the the standardized set of data describes the state of a nuclear reactor under input conditions established by an operator, and the state of a reactor is stored as an abstract nuclear reactor model (P. 0244)the nuclear reactor data structure contains the state of the reactor at any given time (P. 0256); and
generate the current page to be displayed, wherein the current page includes the image for the group of at least one operation parameter, the output GUI is displayed for multi-dimensional visualization of the current state of the ANRM stored in the database that is used to read the material variables from any block structure in an explorable manner, and can be used to interact in real time with the abstract nuclear reactor model by either modifying/receiving the modeling data or directing the analysis of the modeling data and simulation data, wherein more than one level within the ANRM can be viewed simultaneously in multiple view windows (P. 0264, Fig. 27).
	
Cheatham does not disclose read a set of pre-generated configuration data for a page … the set of pre-generated configuration data indicating a pre-defined page configuration; for … the set of pre-generated configuration data… ; determine the current condition, as disclosed in the claims.  However, in the same field of invention, monitoring the operating state of an apparatus (P. 0025) information for a combined object including an image ID for identifying an image used in combining processing and information regarding a method of combining the images are stored, matching a combination of an identifier and an operating state (P. 0029) wherein performing matching such that an image to be combined corresponding to the operating state is selected for each image forming apparatus (P. 0031) presenting the combined images to the user (P. 0054, 0055, Fig. 8C) Iwase discloses combining images of devices and images representing the operating state of the respective device, and also storing information regarding a method of combining images, wherein the images, combined images, and information for combing the images are stored in a combined information management table, and the combined images are presented to the user according to the information specifying how the images are combined.  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine read a set of pre-generated configuration data for a page … the set of pre-generated configuration data indicating a pre-defined page configuration; for … the set of pre-generated configuration data… ; determine the current condition with the teachings of Cheatham.  One would have been motivated to combine read a set of pre-generated configuration data for a page … the set of pre-generated configuration data indicating a pre-defined page configuration; for … the set of pre-generated configuration data… ;  with the teachings of Cheatnam in order to provide a well-known page rendering methodology for configuring to display the parameter value display section with the graphical representations of the controlled device parameters and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Cheatham does not disclose deterministically select a corresponding pre-generated image from a set of stored pre-generated images … associated with a respective operation parameter based on the current condition of the respective operation parameter, as disclosed in the claims.  However, Iwase discloses for a plurality of operating states of an apparatus (P. 0025) performing matching such that an image to be combined corresponding to the operating state is selected for each image forming apparatus (P. 0031).  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine select a corresponding image from a set of images representing a plurality of conditions associated with a respective operation parameter based on the current condition of the respective operation parameter with the teachings of Cheatham and Iwase.  One would have been motivated to combine select a corresponding image from a set of images representing a plurality of conditions with the teachings of Cheatham and Iwase so that a user may readily identify an operating state of a device as the images representing operating states will be easily recognized from a known set of images.

Cheatham does not disclose images representing a plurality of predefined conditions, as disclosed in the claims.  However, However, Iwase discloses for a plurality of operating states of an apparatus (P. 0025) performing matching such that an image to be combined corresponding to the operating state is selected for each image forming apparatus (P. 0031).  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine images representing a plurality of predefined conditions with the teachings of Cheatham and Iwase.  One would have been motivated to combine images representing a plurality of predefined conditions with the teachings of Cheatham and Iwase to effectively allow users to quickly ascertain detailed information about files, folders, and/or other objects in the user interface by setting the specific graphical representations of the conditions according to a user’s preferences.

Cheatham does not disclose the pre-generated image data in the limitation: the current page includes the selected pre-generated image, as disclosed in the claims.  However, Iwase discloses monitoring the operating state of an apparatus (P. 0025) information for a combined object including an image ID .  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the pre-generated image data in the limitation: the current page includes the selected pre-generated image with the teachings of Cheatham and Iwase.  One would have been motivated to combine the pre-generated image data in the limitation: the current page includes the selected pre-generated image with the teachings of Cheatham and Iwase in order to provide a method for efficiently creating a control method for a user based on pre-defined image and configuration data wherein a control page may be easily modified to fit the user’s needs by modifying the stored image and configuration data.

Cheatham does not disclose an attribute of the selected pre-generated image within the generated current page to be displayed is controlled based on the set of pre-generated configuration data, as disclosed in the claims.  However, Iwase discloses shapes, colors and sizes of the objects are provided based on the operation state and device (P. 0058).  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein an attribute of the selected pre-generated image within the generated current page to be displayed is controlled based on the set of pre-generated configuration data with the teachings of Cheatham and Iwase.  One would have been motivated to combine wherein an attribute of the selected pre-generated image within the generated current page to be displayed is controlled based on the set of pre-generated configuration data with the teachings of Cheatham and Iwase in order to provide a method for efficiently creating a control method for a user based on pre-defined image and configuration data wherein a control page may be easily modified to fit the user’s needs by modifying the stored image and configuration data.

Claim 2. Cheatham and Iwase disclose the data processing system as claimed in claim 1, and Cheatham discloses a standardized set of data describing the state of a nuclear reactor under input conditions established by an operator is created, maintained and stored, the state of a reactor is stored as an abstract nuclear reactor model (P. 0244) , equivalent to using the current condition of the operation parameter to generate a pointer to a at least one location in memory, and Iwase discloses monitoring the operating state of an apparatus (P. 0025) information for a combined object including an image ID for identifying an image used in combining processing and information regarding a method of combining the images are stored, matching a combination of an identifier and an operating state (P. 0029) wherein performing matching such that an image to be combined corresponding to the operating state is selected for each image forming apparatus (P. 0031) presenting the combined images to the user (P. 0054, 0055, Fig. 8C) Iwase discloses combining images of devices and images representing the operating state of the respective device, and also storing information regarding a method of combining images, wherein the images, combined images, and information for combing the images are stored in a combined information management table, and the combined images are presented to the user according to the information specifying how the images are combined, equivalent to at which pre-generated image that represents a corresponding pre-defined condition is stored.  Cheatham discloses a data structure with information teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more field-programmable gate arrays are configured to select the corresponding pre-generated image based on the current condition of the operation parameter by: using the current condition of the operation parameter to generate a pointer to a location in at least one memory at which a pre-generated image that represents a corresponding pre-defined condition is stored with the teachings of Cheatham and Iwase.  One would have been motivated to combine the one or more field-programmable gate arrays are configured to select the corresponding pre-generated image based on the current condition of the operation parameter by: using the current condition of the operation parameter to generate a pointer to a location in at least one memory at which a pre-generated image that represents a corresponding pre-defined condition is stored with the teachings of Cheatham and Iwase in order to provide a method for efficiently creating a control method for a user based on pre-defined image and configuration data wherein a control page may be easily modified to fit the user’s needs by modifying the stored image and configuration data.

the reactor control system displays operational parameters, and accepts and executes operator inputs for manual control actions (P. 0108), an output GUI is displayed for multi-dimensional visualization of the current state of the ANRM stored in the database that is used to read the material variables from any block structure in an explorable manner, and can be used to interact in real time with the abstract nuclear reactor model by either modifying/receiving the modeling data or directing the analysis of the modeling data and simulation data, wherein more than one level within the ANRM can be viewed simultaneously in multiple view windows (P. 0264, Fig. 27) the Reactor Control System may also provide operator indications and accept operator inputs for manual control actions, and/or provides to an operator information indicative of actions (either taken automatically or recommended for manual execution by the operator) based upon operational data from the controlled nuclear fission reactor and the data received from the computer system (P. 0286) and Iwase discloses information for a combined object including an image ID for identifying an image used in combining processing and information regarding a method of combining the images are stored, matching a combination of an .  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine pre-generated configuration data; the one or more field-programmable gate arrays are configured to include a pre-generated image representing the at least one pre-defined user-input option in the generated current page with the teachings of Cheatham and Iwase.  One would have been motivated to combine pre-generated configuration data; the one or more field-programmable gate arrays are configured to include a pre-generated image representing the at least one pre-defined user-input option in the generated current page with the teachings of Cheatham and Iwase to effectively allow users to have a convenient and intuitive method of controlling the controlled reactor of Cheatham.

Claim 6. Cheatham and Iwase disclose the data processing system as claimed in claim 5, and Cheatham further discloses the one or more field-programmable gate arrays are configured to: 
receive an input from a user of the monitoring system corresponding to a selection of a pre-defined user-input option that is represented in the current page for the at least one operation parameter, the reactor control system displays operational parameters, and accepts and executes operator inputs for manual control actions (P. ; and 
issue an instruction to alter operation of a device that influences the operation parameter, based on the received input and information stored in an input look-up table, the Reactor Control System may also provide operator indications and accept operator inputs for manual control actions, and/or provides to an operator information indicative of actions (either taken automatically or recommended for manual execution by the operator) based upon operational data from the controlled nuclear fission reactor and the data received from the computer system (P. 0286), 
wherein respective entries in the input look-up table each corresponds to a pre- defined user input option and includes information indicating a corresponding instruction to alter operation of the device, the Reactor Control System may also provide operator indications and accept operator inputs for manual control actions, and/or provides to an operator information indicative of actions (either taken .

Claim(s) 10-11, 14-15 is/are directed to method (of operating a data processing system for generating pages of image data to be displayed in a monitoring system which monitors a condition of one or more operation parameters of an instrument; the method comprising a display sub-system of the data processing system) claim(s) similar to the data processing system claim(s) of Claim(s) 1-2, 5-6 and is/are rejected with the same rationale.

Claim 19 Canceled.

Claim 20 discloses one or more field-programmable gate arrays (configured to generate pages of images to be displayed in a monitoring system of a nuclear steam raising plant instrumentation system, the one or more or more field-programmable gate arrays comprising: circuitry operatively coupled to at least one memory) claims similar to the data processing system claim of Claim 1 and is rejected with the same rationale.

Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al. (US 2016/0321383 A1) in view of Iwase (US 2012/0242846 A1) and further in view of Rogers (US 6,064,407).

Claim 3. Cheatham and Iwase disclose the data processing system as claimed in claim 2, but do not disclose the set of pre-generated configuration data for the current page to be displayed comprises data identifying a base address of the corresponding address look-up table; and the pointer is in the form of an offset from the base address to an entry in the corresponding address look-up table at which the location in the at least one memory for the pre-generated image data that represents the corresponding pre-defined condition is indicated, as disclosed in the claims.  However Cheatham further discloses a standardized set of data describing the state of a nuclear reactor under input conditions established by an operator is created, maintained and stored, the state of a reactor is stored as an abstract nuclear reactor model (P. 0244) standardized data reflecting the state of the nuclear reactor allows the information to be easily accessed in format understandable to programmers, modelers, and reactor operators in order to allow the raw input data from one particular modeling program to be readily used in another (P. 0245) a file is received by the modeling interface as input modeling data that contains geometry descriptions and locations of each assembly and specifies composition labels of the assemblies that correspond to nuclide-level loading labels, the file is written in textual data formats including XML format, XHTML, RSS, Atom, and KML. (P. 0259), equivalent to locations in the at least one memory for the set of stored pre-generated images representing the plurality of pre-defined conditions for monitoring the operating state of an apparatus (P. 0025) information for a combined object including an image ID for identifying an image used in combining processing and information regarding a method of combining the images are stored, matching a combination of an identifier and an operating state (P. 0029) wherein performing matching such that an image to be combined corresponding to the operating state is selected for each image forming apparatus (P. 0031) presenting the combined images to the user (P. 0054, 0055, Fig. 8C) Iwase discloses combining images of devices and images representing the operating state of the respective device, and also storing information regarding a method of combining images, wherein the images, combined images, and information for combing the images are stored in a combined information management table, and the combined images are presented to the user according to the information specifying how the images are combined, equivalent to stored pre-generated image.  Cheatham discloses a data structure with information mapped to the operation data of the real device; the configuration data of Iwase discloses including the images is stored in a combined information management table to generate the preview display and the components and positions of the components in the preview area are mapped to a method of combining the images; the combination of Iwase with Cheatham would provide for storing the graphical images representing the parameters of the controlled devices in the data in order to tile a block of image data, data at each address in the block of image data must be copied to a corresponding address in the tiled block of image data known as the source address for the copy operation, wherein the blocks of image data are typically data arrays arranged in a rectangular format, where each address of the block has corresponding horizontal and vertical coordinates that define its location within the data array, the destination address, or the corresponding address in the tiled block of image data, is the address to which the data is copied, which is made up of a destination offset and a base pointer, wherein the base pointer marks a reference point for the tiled block of image data, and the destination offset is combined with this base pointer to form the destination address, the base pointer marks the first location of the portion of memory that stores the tiled block of image data, and the destination offset is a positive offset that is added to the base pointer to form the destination address (C. 2, L. 23-43) equivalent to the set of pre-generated configuration data for the current page to be displayed comprises data identifying a base address of the corresponding address look-up table; and the pointer is in the form of an offset from the base address to an entry in the corresponding address look-up table at which the location in the at least one memory for the pre- generated image that represents the corresponding pre-defined condition is indicated.  Fig. 25 of Cheatham clearly discloses a table for accessing and controlling controlled teachings of Cheatham, Iwase and Rogers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine locations in at least one memory for the set of stored pre-generated image representing the plurality of pre-defined conditions for the operation parameter are indicated in respective entries of a corresponding address look-up table in the at least one memory; the set of pre-generated configuration data for the current page to be displayed comprises data identifying a base address of the corresponding address look-up table; and the pointer is in the form of an offset from the base address to an entry in the corresponding address look-up table at which the location in the at least one memory for the pre- generated image that represents the corresponding pre-defined condition is indicated with the teachings of Cheatham and Iwase.  One would have been motivated to combine locations in at least one memory for the set of stored pre-generated image representing the plurality of pre-defined conditions for the operation parameter are indicated in respective entries of a corresponding address look-up table in the at least one memory; the set of pre-generated configuration data for the current page to be displayed comprises data identifying a base address of the corresponding address look-up table; and the pointer is in the form of an offset from the base address to an entry in the corresponding address look-up table at which the location in the at least one memory for the pre- generated image that represents the corresponding pre-defined condition is indicated with the teachings of Cheatham and Iwase in order to provide a method for efficiently creating a control method for a user based on pre-defined image and configuration data 

Claim(s) 12 is/are directed to method (of operating a data processing system for generating pages of image data to be displayed in a monitoring system which monitors a condition of one or more operation parameters of an instrument; the method comprising a display sub-system of the data processing system) claim(s) similar to the data processing system claim(s) of Claim(s) 3 and is/are rejected with the same rationale.

Claim(s) 4, 7-8, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al. (US 2016/0321383 A1) in view of Iwase (US 2012/0242846 A1) and further in view of Kardamilas (US 2009/0235175 A1).

Claim 4. Cheatham and Iwase disclose the data processing system as claimed in claim 1, and Iwase discloses the information regarding a combining method includes information expressing the position as a reference for superposition (relative position of an image to be combined with respect to the position of the image forming apparatus on another image) expressed as three-dimensional coordinates (x, y, z) of a combined object when placing the marker on the origin of the three-dimensional virtual space (P. 0032), equivalent to the set of pre-generated configuration data comprises at least one of: data indicating the a configuration application may be provided which allows the user to specify how visual indicators may be applied within certain computer applications to change the appearance of icons representing networked peripheral devices in a network peripheral management application (P. 0032) the user may select a shaded appearance indicator in which the icon becomes progressively darker, or an outline-based indicator which gradually thickens the exterior outline of the icon, or other selectable visual indicator appearances, based on changes in the value of the attribute with which it is associated (P. 0033), equivalent to data indicating a type of graphic element that the selected pre-generated image corresponds to.  Therefore, considering the teachings of Cheatham, Iwase and  Kardamilas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the set of pre-generated configuration data comprises at least one of: data indicating the horizontal position within the current page that the selected pre-generated image is placed; data indicating the vertical position within the current page that the selected pre- generated image is placed; and data indicating a type of graphic element that the selected pre-generated image corresponds to with the teachings of Cheatham and Iwase.  One would have been motivated to combine the set of pre-generated configuration data comprises at least one of: data indicating the horizontal position within the current page that the selected  with the teachings of Cheatham and Iwase in order to provide a method for efficiently creating a control method for a user based on pre-defined image and configuration data wherein a control page may be easily modified to fit the user’s needs by modifying the stored image and configuration data.

Claim 7. Cheatham and Iwase disclose the data processing system as claimed in claim 1, and Cheatham further discloses the set of configuration data that is read for the current page to be displayed is one of a plurality of different sets of pre-generated configuration data indicating respective page configurations for displaying a group of at least one operation parameter being monitored or at least one pre-defined user-input option, the reactor control system displays operational parameters, and accepts and executes operator inputs for manual control actions (P. 0108), an output GUI is displayed for multi-dimensional visualization of the current state of the ANRM stored in the database that is used to read the material variables from any block structure in an explorable manner, and can be used to interact in real time with the abstract nuclear reactor model by either modifying/receiving the modeling data or directing the analysis of the modeling data and simulation data, wherein more than one level within the ANRM can be viewed simultaneously in multiple view windows (P. 0264, Fig. 27) the .  Cheatham does not disclose the set of pre-generated configuration data, as disclosed in the claims.  However, Iwase discloses information for a combined object including an image ID for identifying an image used in combining processing and information regarding a method of combining the images are stored, matching a combination of an identifier and an operating state (P. 0029) wherein performing matching such that an image to be combined corresponding to the operating state is selected for each image forming apparatus (P. 0031).  Therefore, considering the teachings of Cheatham and Iwase, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the set of pre-generated configuration data with the teachings of Cheatham and Iwase.  One would have been motivated to combine the set of pre-generated configuration data with the teachings of Cheatham and Iwase in order to provide a well-known page rendering methodology for configuring to display the parameter value display section with the graphical representations of the controlled device parameters and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a one or more field-programmable gate arrays are configured to select the set of pre-generated configuration data that is read for the current page to be displayed based on an input from a user of the monitoring system, as disclosed in the claims.  However, in the same field of invention, Kardamilas further discloses the peripheral device management application includes a view selection menu which allows a user to select a list view which lists the devices without any icons and an icon view which displays the devices in the network as icons (P. 0036).  Therefore, considering the teachings of Cheatham, Iwase and Kardamilas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more field-programmable gate arrays are configured to select the set of pre-generated configuration data that is read for the current page to be displayed based on an input from a user of the monitoring system with the teachings of Cheatham and Iwase.  One would have been motivated to combine the one or more field-programmable gate arrays are configured to select the set of pre-generated configuration data that is read for the current page to be displayed based on an input from a user of the monitoring system with the teachings of Cheatham and Iwase to effectively allow users to have a convenient and intuitive method for choosing an appropriate display layout that is more suited to the user’s needs.

one or more field-programmable gate arrays are configured to: 
receive the input from a user of the monitoring system, the reactor control system displays operational parameters, and accepts and executes operator inputs for manual control actions (P. 0108), an output GUI is displayed for multi-dimensional visualization of the current state of the ANRM stored in the database that is used to read the material variables from any block structure in an explorable manner, and can be used to interact in real time with the abstract nuclear reactor model by either modifying/receiving the modeling data or directing the analysis of the modeling data and simulation data, wherein more than one level within the ANRM can be viewed simultaneously in multiple view windows (P. 0264, Fig. 27) the Reactor Control System may also provide operator indications and accept operator inputs for manual control actions, and/or provides to an operator information indicative of actions (either taken automatically or recommended for manual execution by the operator) based upon operational data from the controlled nuclear fission reactor and the data received from the computer system (P. 0286)
determine which set of pre-generated configuration data should be read for the current page to be displayed based on the received input and information stored in a corresponding entry in an input look-up table, the reactor control system displays operational parameters, and accepts and executes operator inputs for manual control actions (P. 0108), an output GUI is displayed for multi-dimensional visualization of the current state of the ANRM stored in the database that is used to read the material variables from any block structure in an explorable manner, and can be used to interact in real time with the abstract nuclear reactor model by either modifying/receiving the modeling data or directing the analysis of the modeling data and simulation data, wherein more than one level within the ANRM can be viewed simultaneously in multiple view windows (P. 0264, Fig. 27) the Reactor Control System may also provide operator indications and accept operator inputs for manual control actions, and/or provides to an operator information indicative of actions (either taken automatically or recommended for manual execution by the operator) based upon operational data from the controlled nuclear fission reactor and the data received from the computer system (P. 0286), 
wherein the corresponding entry in the input look-up table includes information indicating a corresponding set of pre-generated configuration data to be read for a file is received by the modeling interface as input modeling data that contains geometry descriptions and locations of each assembly and specifies composition labels of the assemblies that correspond to nuclide-level loading labels, the file is written in textual data formats including XML format, XHTML, RSS, Atom, and KML. (P. 0259); and 
execute state signalling based on the result of the determination, all inputs are read and the abstract nuclear reactor model (ANRM) is built which is the nuclear reactor data structure in a certain state (P. 0255) the nuclear reactor data structure contains the state of the reactor at any given time (P. 0256) standardized data is provided to the reactor control system (P. 0280) to use to control parameters of the reactor dependent upon the system state of the reactor described in the standardized data and the actual state of the controlled nuclear fission reactor (P. 0281).

Claim(s) 13, 16-17 is/are directed to method (of operating a data processing system for generating pages of image data to be displayed in a monitoring system which monitors a condition of one or more operation parameters of an instrument; the method comprising a display sub-system of the data processing system) claim(s) similar to the data processing system claim(s) of Claim(s) 4, 7-8 and is/are rejected with the same rationale.



Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al. (US 2016/0321383 A1) in view of Iwase (US 2012/0242846 A1) and Kardamilas (US 2009/0235175 A1) and further in view of Tang et al. (US 2018/0101574 A1).

Claim 9. Cheatham, Iwase and Kardamilas disclose the data processing system as claimed in claim 7, and Cheatham in view of Iwase as combined in Claims 1 and 7 further discloses: 
the set of pre-generated configuration data that is read for the current page to be displayed further indicates a reference condition value for the operation parameter, standardized data reflecting the state of the nuclear reactor allows the information to be easily accessed in format understandable to programmers, modelers, and reactor operators in order to allow the raw input data from one particular modeling program to be readily used in another (P. 0245) simulation data can be selected from any number of different simulators (P. 0251) the modeling interface receives the modeling data as input, sends the modeling data to any number of simulators, and receives the output simulation data and builds an abstract nuclear reactor model (ANRM) from analyzing both the modeling data ; and
the one or more field-programmable gate arrays are configured to compare the determined current condition of the operation parameter with the reference condition value, standardized data reflecting the state of the nuclear reactor allows the information to be easily accessed in format understandable to programmers, modelers, and reactor operators in order to allow the raw input data from one particular modeling program to be readily used in another (P. 0245) the modeling interface receives the modeling data as input, sends the modeling data to any number of simulators, and receives the output simulation data and builds an abstract nuclear reactor model (ANRM) from analyzing both the modeling data and the simulation data (P. 0252).

Cheatham does not disclose determine which set of the plurality of different sets of pre-generated configuration data should be read for a subsequent page to be displayed, based on the results of the comparison; and execute state signalling indicating which set of pre- generated configuration data should be read for a subsequent page to be displayed, as disclosed in the claims.  However, Cheatham discloses the .  In the same field of invention, Tang discloses signal Stream in a device's Context Agent Framework collects and processes various device or system signals via one or more sensors connected to the device or from a process running on the device that generates information indicative of a context of the device (P. 0077) the page status transitions as follows: in response to receipt of a system signal, a corresponding page can be created (P. 0095) wherein a page can transition between statuses that include: hidden status, shown-inactive status, and shown-active status (P. 0109) a page can transition between status based on (e.g., in response to) life event notifications (P. 0110).  Therefore, considering the teachings of Cheatham, Iwase, Kardamilas and Tang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determine which set of the plurality of different sets of pre-generated configuration data should be read for a subsequent page to be displayed, based on the results of the comparison; and execute state signalling indicating which set of pre- generated configuration data should be read for a subsequent page to be with the teachings of Cheatham, Iwase and Kardamilas.  One would have been motivated to combine determine which set of the plurality of different sets of pre-generated configuration data should be read for a subsequent page to be displayed, based on the results of the comparison; and execute state signalling indicating which set of pre- generated configuration data should be read for a subsequent page to be displayed with the teachings of Cheatham, Iwase and Kardamilas in order to provide a more intuitive window operation by providing a specific window for each corresponding system condition to allow a user to focus on the most relevant data for the identified condition of interest.

Claim(s) 18 is/are directed to method (of operating a data processing system for generating pages of image data to be displayed in a monitoring system which monitors a condition of one or more operation parameters of an instrument; the method comprising a display sub-system of the data processing system) claim(s) similar to the data processing system claim(s) of Claim(s) 9 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s argues:



Cheatham discloses using an abstract nuclear reactor model to standardize the representation of a nuclear reactor, and combined with simulation data of a specific component of the reactor, a user may view operational state of the nuclear reactor on a page, as well as provide data in a standardized format to use to control parameters of the reactor dependent upon the system state of the reactor described in the standardized data and the actual state of the controlled reactor.  Cheatham does not disclose selecting image data from pre-configured or pre-defined image data to represent components of the operational state of the reactor.  Cheatham does not further disclose generate configuration data for a subsequent page to be displayed.
As previously cited, Iwase discloses combining images of devices and images representing the operating state of the respective device, and also storing information regarding a method of combining images, wherein the images, combined images, and information for combing the images are stored in a combined information management table, and the combined images are presented to the user according to the information specifying how the images are combined.  
As previously cited, Kardamilas discloses a configuration application may be provided which allows the user to specify how visual indicators may be applied within certain computer applications to change the appearance of icons representing networked peripheral devices in a network peripheral management application.  The user may select a shaded appearance indicator in which the icon becomes progressively darker, or an outline-based indicator which gradually thickens the exterior 
New prior art reference Tang discloses a signal stream in a device's context agent framework collects and processes various device or system signals via one or more sensors connected to the device or from a process running on the device that generates information indicative of a context of the device.  A page page status transitions as follows: in response to receipt of a system signal, a corresponding page can be created, wherein a page can transition between statuses that include: hidden status, shown-inactive status, and shown-active status, based on (e.g., in response to) life event notifications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/12/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177